 1   LAGOMARSINO LAW
     ANDRE M. LAGOMARSINO, ESQ.
 2   Nevada Bar No. 6711
     3005 W. Horizon Ridge Pkwy., #241
     Henderson, Nevada 89052
 3   Telephone: (702) 383-2864
     Facsimile: (702) 383-0065
 4   AML@lagomarsinolaw.com
     Attorney for Plaintiff
 5   Xaviera Neal

                                 UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
     XAVIERA NEAL, an individual;                   CASE NO.:     2: 19-CV-01923-KJD-VCF
 8
                       Plaintiffs,                     NOTICE TO TERMINATE AND
 9                                                   REMOVE ATTORNEY CHAD FUSS,
                           v.                       ESQ. FROM CASE, CMIECF SERVICE
     STATE FARM COUNTY MUTUAL                         LIST AND COURT DOCKET and
     INSURANCE COMPANY OF TEXAS, a foreign                 [PROPOSED) ORDER
     company;

                      Defendants.


           PLEASE TAKE NOTICE that the undersigned hereby requests that attorney Chad Fuss, Esq.,

     formerly of the law firm of LAGOMARSINO LAW, be terminated from this case and removed from

     the Court's docket and CM/ECF service list(s) as Mr. Fuss is no longer with the law firm   0

     LAGOMARSINO LAW.


17

18

19

20

21

22

23

24

25

                                             Page 1 of3
                       1
                                   PLEASE TAKE FURTHER NOTICE that this notice relates only to Chad Fuss, Esq. and
                       2   that ANDRE M. LAGOMARSINO, ESQ. with the law fim1 of LAGOMARSINO LAW is still

                       3   active in this case.

                       4           DATED this 23 rd day of December, 2019.

                       5                                              LAGOMARSINO LAW


                       6                                             ~~~SINO'ESQ.
                                                                     Nevada Bar No. 711
                                                                     3005 W. Horizon Ridge Pkwy., #241
                       7
                                                                     Henderson, Nevada 89052
                                                                     Telephone: (702) 383-2864
                       8                                             Facsimile: (702) 383-0065
                                                                     AML@lagomarsinolaw.com
           N           9                                             Attorney for Plaintiff
           '"
           0
           0>",                                                      Xaviera Neal
           00",
           0>0
           "00
                      10
~ ZM
  0~M
    00

<t:      go   ON                                                [PROPOSED] ORDER
......:l 0
         '".... r-
                ~
                      11
                0

o ]'E
~ X 'v;
                                   IT IS SO ORDERED.
  -"~
                      12
r:/).      ;:!i'-'-
~ "",'<t
                      13
~~
O :-9-
           000
   "ll<') 14
                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                                                       Magistrate
Oo::~
<t:        St:-
           N o                                                                1-13-2020
                                                                      DATED: ____________________ __
......:l   ' C c:
             00       15
           x.t:C-
               ' 0
           ~;;
           ",I-
           0
           0
                      16
           M


                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                                                                     Page 2 of3
 1
                                         CERTIFICATE OF SERVICE
 2
             Pursuant to FRCP 5(b), I hereby certify that on this 23 rd day of December, 2019, the
 3
     foregoing NOTICE TO TERMINATE AND REMOVE ATTORNEY CHAD FUSS, ESQ.
 4
     FROM CASE, CMIECF SERVICE LIST AND COURT DOCKET and [PROPOSED]
 5
     ORDER was electronically served on all parties to this action, through the CMlECF system of the
 6
     United States District Court, to the following:
 7

 8   Hall Jaffe & Clayton
     Riley A. Clayton, Esq.
     7425 Peak Drive
     Las Vegas, Nevada 89128
     Attorney for Defendant




17

18

19

20

21

22

23

24

25

                                                       Page 3 of3
